DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled non-elected Group II (claims 8-9), thereby rendering moot the Restriction Requirement of August 10, 2020.
Applicants will lose the right of rejoinder once allowable subject matter has been identified.
Current Status of 16/612,459
Claims 1-7 have been examined on the merits.  Claim 1 is previously presented.  Claims 2-7 are currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 23, 2020.
The Examiner has reviewed the claim amendments and Reply of 12/23/2020.
Applicants amended the Specification on 12/23/2020, deleting “Novel” from the application title.  This amendment has been accepted and is formally entered into the 
The objection against claim 4 is rendered moot since Applicants revised the claim so that there are no longer any spaces as per the objection of paragraph 14 of the 10/29/2020 Office Action.
Applicants revised claims 4 and 7 with consistent use of commas AND added a comma in between “potassium hydroxide” and “sodium carbonate” and “potassium carbonate” of claim 4 (per the objection in paragraph 15 of the 10/29/2020 office action) thereby rendering moot the objections against claims 4 and 7.
Applicants revised claim 6 deleting commas in between compound names and abbreviations thereby rendering moot the objection against claim 6 (see paragraph 16 of the 10/29/2020 office action).
The indefiniteness rejection against claim 2 is rendered moot given Applicants’ claim amendments throughout the claim-set, and including within rejected claim 2:  -- selected from the group [[comprising]] consisting of -- (per paragraph 19 of 10/29/2020 office action).
Conclusion
Claims 1-7 are allowable as written for the rationale stated within paragraphs 23-26 of the Non-Final Office Action of 10/29/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625